Per Curiam. Respondent Allen Mainard is a juvenile curriam. custody of the Arkansas Department of Human Services, Division of Youth Services (“DYS”). Mainard was remanded to the custody of DYS after being found in criminal contempt by the Honorable Judge Linda Collier on April 29, 2004. Mainard was placed in the custody of DYS on May 5, 2004. The Arkansas Department of Human Services (“DHS”) filed a motion for reconsideration of the order remanding Mainard to DYS with Judge Collier who denied the motion on May 10, 2004. An emergency petition for habeas corpus was filed that same day by Mainard. On May 12, 2004, DHS filed a petition for a writ of certiorari and a motion for release of Mainard, as well as a motion to expedite consideration of the matter. On the same day, the emergency petition for habeas corpus was denied below. Mainard filed an appeal of the denial of the petition for habeas corpus on May 14, 2004.  We elect to hear the matter of these two extraordinary writs concurrently and accordingly grant the motion to expedite consideration.